Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 14, 2006                                                                                      Clifford W. Taylor,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
                                                                                                               Marilyn Kelly
  Rehearing No. 532                                                                                       Maura D. Corrigan
                                                                                                        Robert P. Young, Jr.
                                                                                                        Stephen J. Markman,
  129606                                                                                                               Justices



  MICHAEL J. BARNES, JR.,
            Plaintiff-Appellee,
                                                                     SC: 129606
  v                                                                  CoA: 252840
                                                                     Kalamazoo CC: 03-6657-DP
  KIM KRISTINE JEUDEVINE,
             Defendant-Appellant.
  ___________________________________

              In this cause, a motion for rehearing is considered and it is DENIED.

              Cavanagh, Kelly and Markman, JJ., would grant rehearing.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 14, 2006                  _________________________________________
                                                                                Clerk